                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

DRB CAPITAL, LLC,                             §
Plaintiff,                                    §
                                              §
v.                                            §    CASE NO.: 4:19-CV-00760
                                              §
TYLER WADE,                                   §
Defendant.                                    §


    MEMORANDUM OPINION AND ORDER GRANTING APPLICATION FOR
 APPROVAL OF TRANSFER OF STRUCTURED ANNUITY BENEFITS AND ORDER
                          CLOSING CASE

       Pending before the Court is DRB Capital, LLC’s Application for Approval of Transfer of

Structured Settlement Annuity Benefits (“Application”) [Dkt. 1]. After considering the

Application and arguments presented at hearing on November 22, 2019, the Court finds that DRB

Capital, LLC’s Application is GRANTED.

                             BACKGROUND AND ANALYSIS

       On November 1, 1996, the District Court for the Sherman Division of the Eastern District

of Texas entered an Agreed Final Judgment in the case Deborah Wade, Individually and as Next

Friend of Tyler Ross Wade, a Minor v. Kindercare Learning Centers, Inc. and Timothy Owen

Waggoner; Case No. 4:95-CV-162. In this Agreed Final Judgment, the Court granted Tyler Ross

Wade the following “Periodic Payments” as personal injury damages for a tort claim:

       commencing 9-1-2008, $750.00 per month for 5 years guaranteed; commencing 9-
       1-2008, $7,500.00 per year for 5 years guaranteed; commencing 12-1-2008,
       $7,500.00 per year for 5 years guaranteed; commencing 9-1-2013, $1,667.00 per
       month for Tyler Ross Wade’s lifetime with the first 30 years guaranteed

The Agreed Final Judgment additionally includes an “anti-assignability clause” which states that

“It is further ORDERED that Plaintiffs acknowledge that the Periodic Payments cannot be

accelerated, deferred, increased, or decreased by the Plaintiffs or any payee; nor shall the

                                                                                      Page 1 of 3
Plaintiffs or any payee have the power to sell, mortgage, encumber or anticipate the Periodic

Payments or any part thereof by assignment or otherwise.” The judgment defines Plaintiffs as

“DEBORAH WADE, Individually and as Next Friend of Tyler Ross Wade, a minor.”

       Tyler Ross Wade, who is no longer a minor and has full capacity to contract, willingly

and voluntarily entered into an Absolute Sale and Security Agreement with DRB Capital, LLC

(“DRB”), which is a limited liability company under the laws of the state of Delaware with its

principal place of business in the state of Florida. In this Absolute Sale and Security Agreement,

Tyler Ross Wade agrees to sell to DRB a portion of his structured annuity benefits that were

created by the previously discussed Agreed Final Judgment in Case No. 4:95-CV-162.

Specifically, Tyler Ross Wade is selling 105 monthly payments of $1,667.00 commencing on or

about December 1, 2034, and ending on or about August 1, 2043, to DRB for a lump sum cash

payment.

       Because the Agreed Final Judgment in Case No. 4:95-CV-162 includes an “anti-

assignability clause,” the Issuer and Obligor of Tyler Ross Wade’s annuity, New York Life

Insurance Company and New York Life Insurance and Annuity Corporation, have asked DRB to

obtain consent from the Sherman Division of the Eastern District Courts of Texas for the transfer

in the Absolute Sale and Security Agreement between Tyler Ross Wade and DRB. Because of

this request, the current action was filed by DRB on October 17, 2019, seeking consent to the

transfer of payments [Dkt. 1].

       On November 7, 2019, the Court scheduled this matter for a prove-up hearing regarding

the requested transfer of structured annuity benefits [Dkt. 10]. Therein, the Court directed

Plaintiff to serve a copy of the Order setting hearing on all parties to the prior litigation and/or

any other known interested parties. On November 22, 2019, this Court convened and, after

confirming notice had been provided in compliance with the November 7, 2019 Order, conducted

                                                                                         Page 2 of 3
a hearing on DRB’s Application [see generally Dkt. 11]. More specifically, both Tyler Ross

Wade and counsel for DRB were in attendance. DRB averred that it had provided notice of the

current action and the hearing to all parties to the prior suit and other known interested parties,

including but not limited to, New York Life Insurance Company, New York Life Insurance and

Annuity Corporation, and Tyler Wade. None of the parties to the prior suit or any other known

interested party has raised any objection to the assignment, nor did any person or party appear at

the November 22, 2019 hearing to state an objection to approval of the transfer/assignment.

       Based upon the Application, hearing on November 22, 2019, and the lack of objection

from any interested party, the Court consents to the proposed transfer between DRB and Tyler

Ross Wade. Having heard the arguments presented on the record, the Court finds that Wade is

fully advised of the current value of the assigned payments and the consequences of making them

and that, now that he has reached the age of majority, he should be free to assign them as

proposed. Additionally, the Court consents to DRB seeking approval of the proposed transfer

pursuant to the Texas Structured Settlement Protection Act contained in Chapter 141 of the Texas

Civil Practice and Remedies Code.

                                         CONCLUSION

       For the foregoing reasons, the Court finds that DRB Capital LLC’s Application for

Approval of Transfer of Structured Settlement Annuity Benefits is hereby GRANTED. This

matter shall be closed on the Court's docket, and all costs shall be borne as agreed by the parties.
      SIGNED this 27th day of November, 2019.




                                  ___________________________________
                                  Christine A. Nowak
                                  UNITED STATES MAGISTRATE JUDGE

                                                                                          Page 3 of 3
